United States Court of Appeals
      for the Federal Circuit
                 ______________________

               PPC BROADBAND, INC.,
                     Appellant

                            v.

CORNING OPTICAL COMMUNICATIONS RF, LLC,
                  Appellee
           ______________________

      2015-1361, 2015-1366, 2015-1368, 2015-1369
               ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2013-00340,     IPR2013-00345,     IPR2013-00346,
IPR2013-00347.
               ______________________

               Decided: February 22, 2016
                ______________________

   J. MICHAEL JAKES, Finnegan, Henderson, Farabow,
Garrett & Dunner, LLP, Washington, DC, argued for
appellant. Also represented by ROBERT L. BURNS, II,
Reston, VA; JUSTIN A. HENDRIX, Palo Alto, CA.

    TODD RAY WALTERS, Buchanan Ingersoll & Rooney
P.C., Alexandria, VA, argued for appellee. Also represent-
ed by SCOTT LLOYD SMITH, ROGER HYUNGIL LEE.
                 ______________________

Before MOORE, O’MALLEY, and WALLACH, Circuit Judges.
2         PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



MOORE, Circuit Judge.
    PPC Broadband, Inc. appeals from the Patent Trial
and Appeal Board’s (“Board”) final written decisions in
inter partes reviews (“IPRs”) concluding that claims 1–32
of U.S. Patent No. 8,287,320, claims 1–9 of U.S. Patent
No. 8,323,060, and claims 7–27 of U.S. Patent No.
8,313,353 would have been obvious. We vacate the
Board’s determination that claims 8, 16, and 31 of the
’320 patent, claims 1–9 of the ’060 patent, and claims 7–
27 of the ’353 patent are unpatentable, affirm the Board’s
determination that claims 1–7, 9–15, 17–30, and 32 of the
’320 patent are unpatentable, and remand for further
proceedings.
                      BACKGROUND
    A coaxial cable has an inner electrical conductor (of-
ten called the “signal” or “signal feed”) and an outer
electrical conductor (often called the “ground return” or
“ground”). Poor or intermittent connections on either
conductor can result in noise or non-functionality. The
’320 patent family discloses coaxial cable connectors
having a connector body 50, a post 40, a nut 30 (also
called a “coupler”), and a “continuity member” that con-
tacts the post and the nut so that electrical grounding
continuity is extended through the post and the nut. ’320
patent col. 2 ll. 3–6, 15–19, 37–41. 1 The ’320 patent
discloses more than twenty embodiments of continuity
members. For example, Figure 13 depicts an embodiment
where the continuity member 370 extends underneath the
body 50. Figure 17 depicts a continuity member 570 that
is sandwiched between the post 40 and the body 50.




    1   The ’353 patent and the ’060 patent are both con-
tinuations of the ’320 patent. The three patents share the
same specification, in relevant part.
4         PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



     Corning Optical Communications RF, LLC, filed peti-
tions requesting IPRs of claims 1–32 of the ’320 patent,
claims 1–9 of the ’060 patent, and claims 7–27 of the ’353
patent on grounds that these claims were unpatentable as
obvious over the combination of U.S. published patent
application 2006/0110977 (“Matthews”) and Japanese
published patent application JP 2002-015823 (“Tatsuzu-
ki”). Between November and December 2013, the Board
instituted four separate IPR proceedings. 2
    The Board held a consolidated hearing for the four
IPRs in this appeal and issued four separate decisions in
which it concluded that all claims at issue would have
been obvious. The terms “continuity member” or “electri-
cal continuity member” are present in every claim at
issue, and the construction of these terms is central to the
Board’s decisions. For example, claim 1 of the ’320 patent
(emphases added) recites:
    1. A coaxial cable connector comprising:
        a connector body;
        a post engaged with the connector body,
        wherein the post includes a flange;
        a nut, axially rotatable with respect to the
        post and the connector body, the nut hav-
        ing a first end configured for coupling to
        an interface port, and an opposing second
        end, wherein the nut includes an internal



    2   Corning also sought, and the Board granted, IPR
proceedings on claims 10–25 of the ’060 patent. In a
separate proceeding, the Board canceled all of these
claims as unpatentable for obviousness over the combina-
tion of Matthews and Tatsuzuki. PPC Broadband also
appealed this decision to this court in Appeal No. 2015-
1364.
PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS        5



       lip, and wherein the second end portion of
       the nut starts at a side of the lip of the nut
       facing the first end of the nut and extends
       rearward to the second end of the nut;
       a continuity member disposed only rear-
       ward of the start of the second end portion
       of the nut and contacting the post and the
       nut, so that the continuity member extends
       electrical grounding continuity through the
       post and the nut; and
       wherein the nut does not touch the con-
       nector body, and the continuity member is
       configured to contact a rearward facing
       surface of the lip of the nut and extend be-
       tween a portion of the post and a portion
       of the connector body.
The Board construed these terms to require “that the
continuity member need only make contact with the
coupler/nut and the post to establish an electrical connec-
tion there,” rather than requiring consistent or continuous
contact between the coupler/nut and the post as PPC
Broadband argued. J.A. 10, 102, 156, 207.
    The Board also construed the terms “shaped to fit”
and “configured to fit,” which are present in claims 1–9 of
the ’060 patent, claims 16 and 24 of the ’353 patent, and
claim 28 of the ’320 patent. The Board held that compo-
nents or surfaces that are shaped or configured to fit one
another “are sized and dimensioned to abut one another,”
including components whose surfaces are perpendicular.
J.A. 13, 105, 159.
    The Board concluded that all claims at issue would
have been obvious over the combination of Matthews and
Tatsuzuki.    The Board considered PPC Broadband’s
evidence of objective considerations, but determined it did
not outweigh the strong evidence of obviousness. PPC
6         PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



Broadband appeals. We have jurisdiction under 28 U.S.C.
§ 1295(a)(4).
                       DISCUSSION
     We review the Board’s legal decisions de novo and its
underlying factual determinations for substantial evi-
dence. In re Sullivan, 498 F.3d 1345, 1350 (Fed. Cir.
2007). Obviousness is a question of law with underlying
issues of fact. Randall Mfg. v. Rea, 733 F.3d 1355, 1362
(Fed. Cir. 2013). In IPRs, the Board gives claims their
broadest reasonable interpretation consistent with the
specification. In re Cuozzo Speed Techs., LLC, 793 F.3d
1268, 1279 (Fed. Cir. 2015), cert. granted, 84 U.S.L.W.
3218 (U.S. Jan. 15, 2016) (No. 15-446). We review claim
construction de novo except for subsidiary fact findings
based on extrinsic evidence, which we review for substan-
tial evidence. Id. at 1280.
     I.   “Continuity Member” / “Electrical Continuity
                          Member”
    PPC Broadband argues that the Board erred when it
construed the terms “continuity member” and “electrical
continuity member” to require “that the continuity mem-
ber need only make contact with the coupler/nut and the
post to establish an electrical connection there,” without
requiring that contact to be consistent or continuous in
time (i.e., always connected). PPC Broadband asserts
that the Board did not find that the combination of Mat-
thews and Tatsuzuki teaches consistent or continuous
contact with coupler/nut and the post, as required by all
claims when they are correctly construed.
    Under Cuozzo, the Patent and Trademark Office
(“PTO”) gives claim language its broadest reasonable
interpretation in IPRs. 793 F.3d at 1279. Historically,
the PTO applied this standard in the examination and
reexamination of patents, where the applicant may freely
amend the claim language to clarify the scope of the
PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS         7



claim. Examinations and reexaminations are not adjudi-
catory. Instead, the patent examiner and the applicant
work together to determine the scope of the claimed
invention. See In re Buszard, 504 F.3d 1364, 1366–67
(Fed. Cir. 2007) (“The patent examiner and the applicant,
in the give and take of rejection and response, work
toward defining the metes and bounds of the invention to
be patented.”); In re Zletz, 893 F.2d 319, 321 (Fed. Cir.
1989) (“[D]uring patent prosecution when claims can be
amended, ambiguities should be recognized, scope and
breadth of language explored, and clarification imposed.”).
By giving the claim language its broadest reasonable
interpretation, the patent examiner is able to “reduce the
possibility that, after the patent is granted, the claims
may be interpreted as giving broader coverage than is
justified.” In re Prater, 415 F.2d 1393, 1404–05 (CCPA
1969). While broadly construing claim language increases
the likelihood that otherwise distinguishable prior art will
render the claimed invention anticipated or obvious, the
patentee can amend the claim language during prosecu-
tion—and narrow it if necessary—to clarify the scope of
the invention and avoid rejection or cancellation of the
claims.
    District courts, by contrast, do not assign terms their
broadest reasonable interpretation.       Instead, district
courts seek out the correct construction—the construction
that most accurately delineates the scope of the claimed
invention—under the framework laid out in Phillips v.
AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc). The
same is true of reexaminations before the PTO when
claims have expired, and therefore may not be amended.
In re Rambus, Inc., 753 F.3d 1253, 1256 (Fed. Cir. 2014).
    In 2011, Congress enacted the America Invents Act
(“AIA”), Pub. L. No. 112-29, 125 Stat. 284 (2011). The
AIA created several new adjudicatory proceedings before
the PTO for determining the patentability of already-
issued patent claims. These proceedings include IPRs,
8         PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



post-grant reviews, and covered business method reviews
(“CBMs”). IPRs are the proceedings at issue here. Post-
grant reviews are available for nine months after the
issuance of a patent, and IPRs are available after those
nine months have passed. See 35 U.S.C. § 321(c). CBM
review is a temporary program allowing parties sued or
charged with infringing a patent covering financial prod-
ucts or services to challenge that patent. AIA § 18(a)–(d),
125 Stat. 284, 329–31.
    Congress intended these programs to provide “quick
and cost effective alternatives” to litigation in the courts.
H.R. Rep. No. 112-98, pt. 1, at 48 (2011), as reprinted in
2011 U.S.C.C.A.N. 67, 78; see also id. at 40 (“[AIA] is
designed to establish a more efficient and streamlined
patent system that will improve patent quality and limit
unnecessary and counterproductive litigation costs.”).
Indeed, CBM review is only available if the petitioner
“has been sued for infringement of the patent or has been
charged with infringement under that patent.” AIA
§ 18(a)(1)(B).
    One hallmark of these proceedings is their adversarial
nature. H.R. Rep. No. 112-98, at 46–47 (“The Act con-
verts inter partes reexamination from an examinational
to an adjudicative proceeding, and renames the proceed-
ing ‘inter partes review.’”). To institute an IPR, a peti-
tioner must challenge the patentability of existing patent
claims by filing a petition with the PTO. 35 U.S.C.
§ 311(a). The patentee can file an initial response. Id.
§ 313. Within three months, the Director must decide
whether to grant the petition and institute IPR. Id.
§ 314(b). If IPR is instituted, the case proceeds to discov-
ery. The patentee is permitted discovery, and may con-
duct depositions.      35 U.S.C. § 316(a)(5); 37 C.F.R.
§ 42.120. If the patentee files a response, the petitioner is
permitted discovery, including depositions. 35 U.S.C.
§ 316(a)(5); 37 C.F.R. § 42.51. A trial is conducted by a
panel of at least three administrative law judges. 35
PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS        9



U.S.C. §§ 6(c), 316(c). Both discovery and trial proceed at
a rapid pace. The entire IPR, including the Board’s final
decision, must be completed within one year from the date
of institution, absent an extension for good cause. Id.
§ 316(a)(11). Moreover, claim amendments are not a
matter of right for IPRs, as they are in examinations and
reexaminations. See 35 U.S.C. § 316(d)(1); 37 C.F.R.
§ 42.121(a).
    Despite the important differences between the new
AIA proceedings and the earlier examinational proceed-
ings, the PTO applies the same claim construction stand-
ard—the broadest reasonable interpretation—in both
types of proceedings. We upheld this approach in Cuozzo,
a decision currently under review by the Supreme Court.
Cuozzo, 793 F.3d 1268, cert. granted, 84 U.S.L.W. 3218.
    This case hinges on the claim construction standard
applied—a scenario likely to arise with frequency. And in
this case, the claim construction standard is outcome
determinative. Under Phillips, we would hold that the
correct construction of the term “continuity member”
requires, as PPC Broadband argues, a continuous or
consistent connection. The American Heritage College
Dictionary (4th ed. 2002) defines “continuity” as “1. The
state or quality of being continuous. 2. An uninterrupted
succession or flow; a coherent whole.” J.A. 2967.
    Furthermore, the specification discloses in multiple
places that the continuity member should maintain a
consistent and continuous connection. The specification
teaches that “even when the coaxial connector 100 is only
partially installed . . . the continuity member 70 main-
tains an electrical ground path,” and that “this continuous
grounding path provides operable functionality of the
coaxial cable connector 100 allowing it to work as it was
intended even when the connector 100 is not fully tight-
ened.” ’320 patent col. 14 ll. 20–30. It teaches that one
embodiment of the continuity member is designed to “flex
10        PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



and retain constant physical and electrical contact with
the nut 30, thereby ensuring continuity of a grounding
path extending through the nut 30.” Id. at col. 15 ll. 2–10.
It describes other embodiments as making “resilient and
consistent physical and electrical contact” with the nut,
id. at col. 18 ll. 52–59, as “enhanc[ing]” the continuity
member’s “ability to make consistent operable contact
with a surface of the nut,” id. at col. 18 ll. 62–65, and as
creating “a continuous electrical shield” from the cable
through the port, id. at col. 16 ll. 10–17. It teaches that
“[t]hose skilled in the art should appreciated [sic] that
other geometric configurations may be utilized for the
post contact portion 1277, as long as the electrical continu-
ity member 1270 is provided so as to make consistent
physical and electrical contact with the post.” Id. at col. 19
ll. 16–21 (emphasis added). Indeed, the specification
teaches that the fundamental purpose of the invention is
to “ensur[e] ground continuity” and thereby solve prob-
lems associated with intermittent ground connections in
the prior art, such as “loss of ground and discontinuity of
the electromagnetic shielding.” Id. at col. 1 ll. 44–53. In
light of the ordinary meaning of “continuity” and the
specification, which is replete with discussion of the
“continuous” or “consistent” contact established by the
continuity member, the correct construction of “continuity
member” under the framework laid out in Phillips, 415
F.3d 1303, requires “consistent or continuous contact with
the coupler/nut and the post to establish an electrical
connection.”
    However, claim construction in IPRs is not governed
by Phillips. Under Cuozzo, claims are given their broad-
est reasonable interpretation consistent with the specifi-
cation, not necessarily the correct construction under the
framework laid out in Phillips. Cuozzo, 793 F.3d at 1279.
Here, the Board’s construction is not unreasonable.
    While the ordinary meaning of “continuity” and “con-
tinuous” often refers to something that is uninterrupted
PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS        11



in time, these terms can also refer to something that is
uninterrupted in space. See J.A. 2967 (defining “continu-
ous” as “1. Uninterrupted in time, sequence, substance, or
extent” (emphasis added)). For example, a continuous line
is continuous for the length of the line; there is no addi-
tional requirement of temporal continuity.         Corning
argues that “continuity member” should not be construed
to require temporal continuity, as PPC Broadband argues.
Instead, Corning argues that “continuity member” only
requires spatial continuity—a physical connection that
extends without interruption through the post, the conti-
nuity member, and the nut.
    There is some language in the specification to support
Corning’s interpretation of “continuity member.” The
specification discloses that the continuity member “ex-
tends electrical grounding continuity through the post
and the nut.” ’320 patent col. 2 ll. 5–6, 17–19. It also
teaches a “continuous ground path” that “extends from
the interface port 20 to the nut 30, to the continuity
member 70, to the post 40, to the conductive grounding
shield 14.” Id. at col. 14 ll. 20–30. This description of a
“continuous ground path” extending from component to
component is consistent with Corning’s argument that the
term “continuity” refers to an unbroken physical route,
not necessarily a connection that is uninterrupted over
time. We thus conclude that the Board’s construction—
“that the continuity member need only make contact with
the coupler/nut and the post to establish an electrical
connection there,” without requiring consistent or contin-
uous contact—is the broadest reasonable construction.
    Under the Board’s construction, there is no require-
ment of consistent or continuous contact through the post
and the nut. Because the Board’s construction does not
include this additional temporal limitation, it is broader
than PPC Broadband’s proposed construction. Thus,
while the Board’s construction is not the correct construc-
tion under Phillips, it is the broadest reasonable interpre-
12         PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



tation of “continuity member,” and because this is an IPR,
under our binding precedent, we must uphold the Board’s
construction of “continuity member” and “electrical conti-
nuity member.”
  II.   The “Maintain Electrical Continuity” Limitations
    Although the broadest reasonable interpretation of
“continuity member” does not require the temporal conti-
nuity argued for by PPC Broadband, there are several
claims that require such temporal continuity by virtue of
other claim limitations. Claim 1 of the ’060 patent, claims
7 and 20 of the ’353 patent, and claims 8, 16, and 31 of the
’320 patent require the continuity member “maintain
electrical continuity” during the operation of the connect-
or. Independent claim 1 of the ’060 patent (emphasis
added) recites:
     1. A connector for coupling an end of a coaxial ca-
     ble, . . . the connector comprising:
        ...
        a continuity member disposed only rear-
        ward of the forward facing lip surface of
        the internal lip of the coupler, the continu-
        ity member having a continuity base por-
        tion extending between the continuity post
        engaging surface of the post and the con-
        tinuity body engaging surface of the con-
        nector body, and a continuity contact
        surface configured to be biased against the
        rearward facing lip surface of the internal
        lip of the coupler so as to maintain electri-
        cal continuity between the coupler and the
        post when the coupler is in the partially
        tightened position on the interface port,
        even when the coupler is in the fully tight-
        ened position on the interface port, and
PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS        13



       even when the post moves relative to the
       coupler.
Similarly, independent claims 7 and 20 of the ’353 patent
recite methods of assembling a coaxial cable connector,
the method comprising “positioning an electrical continui-
ty member so as to . . . maintain electrical continuity
between the post and the nut when the post pivots rela-
tive to the nut.” And dependent claims 8, 16, and 31 of
the ’320 patent require the continuity member to “main-
tain electrical continuity when the nut is in both the
partially tightened position on the interface port and in
the fully tightened position on the interface port.”
    These limitations require the continuity member
“maintain electrical continuity” during certain specified
periods of operation of the connector. For example, claims
7 and 20 of the ’353 patent require the connector to main-
tain electrical continuity “when the post pivots relative to
the nut.” See also ’320 patent, claims 8, 16, and 31 (re-
quiring the continuity member to maintain electrical
continuity “when the nut is in both the partially tightened
position on the interface port and in the fully tightened
position on the interface port”); ’060 patent, claim 1
(requiring the continuity member to maintain electrical
continuity “when the coupler is in the partially tightened
position on the interface port, even when the coupler is in
the fully tightened position on the interface port, and even
when the post moves relative to the coupler.”). These
claims require the continuity member maintain electrical
continuity when the coupler is in a certain position or
during certain modes of operation. Maintaining electrical
continuity requires consistent or continuous contact—
under both the broadest reasonable interpretation stand-
ard required by Cuozzo and the framework laid out in
Phillips.
   Nowhere in its decisions did the Board find that the
combination of Matthews and Tatsuzuki maintains elec-
14         PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



trical continuity during the specific positions or modes of
operation required by these limitations. Corning argues
that the Board did not ignore these limitations, but con-
sidered it as part of its claim construction analysis for the
terms “continuity member” and “electrical continuity
member.” See Appellee’s Br. 36–37. But the portions of
the Board decisions cited by Corning suggest the opposite.
As the Board explained:
     [W]e decline to import limitations into the disput-
     ed claim limitation that would require the “conti-
     nuity member” to make “consistent contact” with
     the coupler/nut and the post such that it main-
     tains a “continuous electrical connection” between
     these components.
J.A. 10; J.A. 101–02; J.A. 155; J.A. 206–07. The Board
explicitly declined to require the continuity member to
“maintain[] a ‘continuous electrical connection.’” Id. But
when the coupler is in a certain position or during certain
modes of operation, that is exactly what these claims
expressly require—not because they use the term “conti-
nuity member,” but because they use the phrase “main-
tain electrical continuity.”
    Corning argues that we should nonetheless affirm the
Board’s decision because the combination of Matthews
and Tatsuzuki teaches these limitations. The Board did
not make any such fact findings, and we will not make
fact findings for the first time on appeal. We therefore
vacate the Board’s determination that claims 8, 16, and 31
of the ’320 patent, claims 1–9 of the ’060 patent, and
claims 7–27 of the ’353 patent are unpatentable.
 III.    The “Shaped to Fit” / “Configured to Fit” Limita-
                               tions
    Claims 1–9 of the ’060 patent, claims 16 and 24 of the
’353 patent, and claim 28 of the ’320 patent recite a post
and a body that are “shaped to fit” or “configured to fit”
PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS          15



one another. The Board held that components that are
shaped or configured to fit one another “are sized and
dimensioned to abut one another,” including components
with surfaces that do not face one another.




      Figure 17 of the ’060 patent: Certain claims
      require the body 50 to be “shaped to fit” or
      “configured to fit” the post 40.

    PPC Broadband does not dispute that the plain mean-
ing of “fit” is that “an object is the proper size and shape.”
Appellant’s Br. 31. Instead, PPC Broadband argues that
this plain meaning requires the two surfaces that are
shaped or configured to fit one another to be somewhat
parallel—that one surface “has a complementary size and
shape as, and faces” the other surface. Appellant’s Br. 31
(emphasis added). It argues that components whose
surfaces do not face one another cannot be “shaped to fit”
or “configured to fit” one another. It argues that we
should vacate and remand the Board’s determination as
to these claims because the Board did not find that the
combination of Matthews and Tatsuzuki teaches this
limitation.
16        PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



    We hold that the Board correctly construed these
terms. Under their broadest reasonable interpretation,
these terms have their ordinary meaning, which merely
requires one surface to have a complementary size and
shape as the other surface. PPC Broadband puts forth no
dictionary definition supporting its argument that the
surfaces must be somewhat parallel.
     Nor does PPC Broadband point to any disavowal or
disclaimer in the specifications of the ’320 patent family
compelling departure from this ordinary meaning. PPC
Broadband argues that the specifications refer to surfaces
that are configured to fit one another as “opposing com-
plimentary surfaces,” which excludes perpendicular
surfaces. ’320 patent col. 19 ll. 45–52, fig. 50. But there
is no disclaimer or disavowal here; indeed, the specifica-
tions’ descriptions of “opposing complimentary surfaces”
do not include the terms “configured to fit” or “shaped to
fit.” Id. Second, PPC Broadband notes that the specifica-
tions teach that the continuity member extends between
two fitting surfaces such that the body, the continuity
member, and the post are secured “both axially and
rotationally,” and argues that surfaces that are perpen-
dicular cannot be secured as the specifications describe.
’320 patent col. 13 ll. 15–20. But perpendicular surfaces
can be fitted together in a manner that prevents move-
ment of the surfaces relative to each other, thereby ensur-
ing the surfaces are axially and rotationally secured.
Finally, PPC Broadband argues that the Board’s con-
struction is inoperable. For example, it notes that claim 1
of the ’060 patent requires that the “body is positioned
around a portion of the post,” with the continuity member
“extend[ing] between” the post and the body. It argues
that if the surfaces of the post and body are perpendicu-
lar, the continuity member cannot extend between them.
We disagree, and see no reason a continuity member
could not extend between two perpendicular surfaces.
PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS       17



     We therefore uphold the Board’s construction of
“shaped to fit” and “configured to fit.” Because PPC
Broadband’s argument that the combination of Matthews
and Tatsuzuki does not disclose this limitation is entirely
predicated on our adoption of its claim construction, we
affirm the Board’s decision that claim 28 of the ’320
patent is unpatentable. And although we vacate the
Board’s determination that claims 1–9 of the ’060 patent
and claims 16 and 24 of the ’353 patent are unpatentable
because of the “maintain electrical continuity” limitation,
the Board correctly found that the prior art teaches the
“shaped to fit” and “configured to fit” limitation in these
claims.
             IV.      Objective Considerations
     Although the Board found that certain objective con-
siderations pointed towards non-obviousness, it concluded
that Corning’s strong evidence of obviousness outweighed
these considerations. On appeal, the parties dispute the
Board’s findings with respect to the various indicia of
nonobviousness, including long-felt but unresolved need,
failed attempts by Corning, copying by Corning, and
commercial success, as well as the overall weight given by
the Board to these indicia.
    Substantial evidence supports the Board’s conclusions
on long-felt but unresolved need, failed attempts, and
copying. The Board rejected PPC Broadband’s argument
that there was a long-felt but unsolved need for coaxial
cable connectors where ground continuity could be estab-
lished even if the connector was only loosely connected to
the port. Substantial evidence supports the Board’s
findings that this long-felt need had been satisfied by
earlier connectors invented before the priority date of the
patents at issue here. Substantial evidence also supports
the Board’s finding that Corning had both successful and
unsuccessful attempts to design a prototype coaxial cable
with a continuity member, but that none of these success-
18        PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



ful designs were manufactured or sold to consumers. In
light of Corning’s failure to manufacture connectors with
a continuity member that could be sold to consumers, this
factor weighs in favor of a finding of non-obviousness.
Substantial evidence also supports the Board’s conclusion
that there was copying by Corning. This too weighs in
favor of non-obviousness.
     Lastly, the Board found that PPC Broadband had not
presented persuasive evidence of commercial success. In
coming to this conclusion, the Board found that PPC
Broadband had not established that its SignalTight
connectors met all of the elements of the challenged
claims at issue. Here, the Board erred. PPC Broadband
alleges that its SignalTight connectors are commercial
embodiments of the connectors recited in the claims. PPC
Broadband presented multiple declarations supporting
this allegation. Corning did not argue to the Board that
the SignalTight connectors are not commercial embodi-
ments of the claimed connectors. When the patentee has
presented undisputed evidence that its product is the
invention disclosed in the challenged claims, it is error for
the Board to find to the contrary without further explana-
tion. There was no such explanation here. The Board in
its opinions did not explain why the SignalTight connect-
ors fail to embody the claimed features, or what claimed
features in particular are missing from the SignalTight
connectors. 3 Nor does Corning justify this finding on




     3  Without any detailed explanation, the Board also
noted that commercial success is not established where a
product has a very large market share if that product was
replacing the same party’s earlier version which likewise
enjoyed a high market share. We note that it would be
wrong to conclude that a product with a high market
share is not commercially successful solely because it is
PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS        19



appeal.    Substantial evidence does not support the
Board’s finding on this point.
     Because the evidence shows that the SignalTight con-
nectors are “the invention disclosed and claimed in the
patent,” we presume that any commercial success of these
products is due to the patented invention. J.T. Eaton &
Co. v. Atl. Paste & Glue Co., 106 F.3d 1563, 1571 (Fed.
Cir. 1997). This is true even when the product has addi-
tional, unclaimed features. See, e.g., Ecolochem, Inc. v. S.
Cal. Edison Co., 227 F.3d 1361, 1378 (Fed. Cir. 2000)
(applying presumption even through commercial embodi-
ment had unclaimed mobility feature); Ormco Corp. v.
Align Tech., Inc., 463 F.3d 1299, 1312 (Fed. Cir. 2006)
(holding that evidence that commercial success was due to
unclaimed or non-novel features of device “clearly rebuts
the presumption that [the product’s] success was due to
the claimed and novel features”). This presumption does
not apply in the ex parte context, where the PTO cannot
gather evidence supporting or refuting the patentee’s
evidence of commercial success. See, e.g., In re DBC, 545
F.3d 1373, 1384 (Fed. Cir. 2008); In re Huang, 100 F.3d
135, 139–40 (Fed. Cir. 1996). It does, however, apply in
contested proceedings such as IPRs, where the petitioner
has the means to rebut the patentee’s evidence. We leave
to the Board the commercial success fact findings in the
first instance under the correct claim construction.
                        CONCLUSION
    For the foregoing reasons, we vacate the Board’s de-
termination that claims 8, 16, and 31 of the ’320 patent,
claims 1–9 of the ’060 patent, and claims 7–27 of the ’353
patent are unpatentable, affirm the Board’s determina-
tion that claims 1–7, 9–15, 17–30, and 32 of the ’320



replacing a similarly successful earlier version of the
product produced by the same company.
20         PPC BROADBAND, INC.   v. CORNING OPTICAL COMMC’NS



patent are unpatentable, and remand for further proceed-
ings.
  AFFIRMED-IN-PART, VACATED-IN-PART, AND
                REMANDED
                          COSTS
     No costs.